Exhibit 10.42

 

[g287991jki001.jpg]

 

2012 Management Incentive Plan

 

I.             Objectives and Summary

 

CVS Caremark Corporation’s Management Incentive Plan (the “MIP”) is designed to
reward incentive-eligible employees (“Eligible Participants”) of CVS Caremark
Corporation and its subsidiaries (together, “the Company”) for their role in
driving performance and to encourage Eligible Participants’ continued employment
with the Company.  Funding for the payment of incentive awards will be based on
actual results measured against pre-established financial goals.  The amount of
each incentive award will be based on the performance of the Company, the
business unit in which the Eligible Participant works, and the performance of
the individual Eligible Participant.

 

The Management Planning and Development Committee (the “Committee”) of the Board
of Directors (the “Board”) may delegate to officers of CVS Caremark the
authority to perform administrative functions of the MIP as the Committee may
determine and may appoint officers and others to assist it in administering the
MIP.

 

II.            Plan Year

 

The MIP is a calendar year plan, which runs from January 1 to December 31, 2012
(“Plan Year”).  All dates in this document occur during the Plan Year unless
otherwise stated.

 

III.          Eligibility

 

A.  Eligibility for Participation

 

The Chief Executive Officer of CVS Caremark Corporation (“CEO”) will determine
those employees who are eligible for participation in the MIP, provided that the
Committee shall determine the eligibility of employees who are subject to
Section 162(m) of the Internal Revenue Code (“Section 162(m)”) or who have been
identified by the Committee as individuals who may be subject to
Section 162(m) (collectively, “162(m) Eligible Participants” and each of whom
will also be included in the term “Eligible Participants” unless otherwise
noted).  In general, Eligible Participants include all exempt employees who are
not covered by any other incentive plans.

 

Eligibility for participation in the MIP is contingent upon the Eligible
Participant being employed in an incentive-eligible position on the last day of
the Plan Year.  The CEO (or, as to 162(m) Eligible Participants, the Committee)
may, for any reason and in his or her sole discretion, at any time prior to the
end of the Plan Year, determine an employee’s eligibility for participation in
the Plan.  Eligible Participants are subject to the terms and conditions
relating to incentive awards set forth in the MIP.

 

B.  162(m) Eligible Participants

 

162(m) Eligible Participants shall be subject to the limitations required to
comply with the provisions of Section 162(m).  Subject to the requirements of
Section 162(m), the Committee shall retain sole discretion to determine a
162(m) Eligible Participant’s eligibility for an award, the target award, and
the amount of the actual award.  In no event shall a 162(m) Eligible
Participant’s award exceed the amount permitted by Section 162(m).

 

--------------------------------------------------------------------------------


 

C.  Newly-Eligible Employees

 

An employee will be eligible for a prorated incentive award if he or she becomes
an Eligible Participant on or before November 1 of the Plan Year; provided,
however, that a 162(m) Eligible Participant shall be eligible for an award for
the Plan Year in which he or she was hired or otherwise becomes a
162(m) participant only to the extent that such award does not violate the
requirements of Section 162(m).

 

D.  Transfers

 

Participants who become newly eligible during the Plan Year may be eligible for
a prorated MIP award.  If a change in assignments results in an Eligible
Participant being eligible for the MIP for part of the Plan Year and other
incentives during other parts of the Plan Year, the participant may be eligible
to receive a prorated award for the amount of time in each incentive eligible
position, subject to the terms of the other applicable incentive plans.  Change
in assignments from one MIP-eligible position to another during the Plan Year
does not result in pro rata award but rather an award funded on the base salary
of the Eligible Participant on December 31 and the individual award opportunity
as of that date.

 

E.  Demotions

 

If a previously Eligible Participant is demoted to a non-incentive eligible
position due to his or her violation of CVS Caremark policy or his/her
performance, or if he or she voluntarily transfers to a non-incentive eligible
position during the Plan Year, and is in the non-incentive eligible position on
the last day of the Plan Year, he or she will not be eligible to earn an
incentive award for the Plan Year under this plan.

 

F.  Terminations

 

To be eligible for an incentive, an Eligible Participant must be employed as of
the end of the Plan Year (December 31st) and at the time that the award is paid
(which will be on or before March 15 of the year following the Plan Year). 
Employees who terminate employment prior to payment of the award shall not be
eligible to receive an award.

 

G.  Rehires

 

Eligible Participants who are rehired on or before November 1 of the Plan Year
may be eligible for a prorated incentive award.  For purposes of proration,
credit will only be given for time worked during the Plan Year in
incentive-eligible positions.

 

IV.          Administration

 

A.  Consolidated Company Funding

 

MIP funding is based on consolidated Company Performance, measured by operating
profit, Retail Customer Service and Pharmacy Benefit Management (“PBM”) Customer
Satisfaction.  Achievement of the Company’s consolidated operating profit target
will determine 80% of the total corporate funding; achievement of the Retail
Customer Service target, as measured by ‘Triple S’ scores, will determine 10% of
the total corporate funding; and achievement of PBM Customer Satisfaction
targets will determine the remaining 10% of the total corporate funding.

 

1.  Operating Profit

 

Operating profit may be adjusted by the permitted financial adjustments as
approved by the Committee prior to the end of the first fiscal quarter of the
applicable Plan Year (the “Permitted Financial Adjustments”).

 

2

--------------------------------------------------------------------------------


 

If Operating Profit is below the minimum threshhold, (see Exhibit A) no
formulaic funding will be made available for incentive awards, regardless of
Business Unit performance, and there is no requirement that incentive awards be
paid under the MIP.

 

2.  Pharmacy Services Customer Satisfaction

 

Achievement of the PBM Customer Satisfaction segment of the incentive will be
determined by the aggregate actual performance against target of the weighted
composite of the following surveys:

 

·      Client Relationship and Loyalty Survey (weight = 50%)

·      Mail Service Pharmacy and Customer Care Survey (weight = 30%)

·      Specialty Pharmacy Satisfaction Survey (weight = 20%)

 

Pharmacy Services Customer Satisfaction funding is subject to adjustment based
on the Operating Profit.

 

3.  Retail Customer Service

 

The Retail Customer Service segment of the incentive will be measured using the
Total Triple ‘S’ actual performance against the target.  The Triple ‘S’ Score
Card consists of performance in three elements of customer satisfaction:  Stock,
Shop and Service.

 

Retail Customer Service funding is subject to adjustment based on the Operating
Profit.

 

Measurement

 

Percent
Weight

 

Measurement
Tool

 

Achievement
Measured Against

 

Modifier

 

 

 

 

 

 

 

 

 

Consolidated Operating Profit

 

80%

 

Earnings Before Interest and Taxes (“EBIT”)

 

2012 EBIT Goal

 

CEO & Committee Discretion (1) Permitted Financial Adjustments

 

 

 

 

 

 

 

 

 

Pharmacy Services Customer Satisfaction

 

10%

 

Client Relationship and Loyalty, Customer Care, Mail Service and
Specialty Surveys

 

2012 PBM Customer Satisfaction Target

 

Operating Profit Funding

 

 

 

 

 

 

 

 

 

Retail Customer Service

 

10%

 

Triple “S” Scorecard

 

2012 Triple “S” Target

 

Operating Profit Funding

 

--------------------------------------------------------------------------------

(1)  May not modify pool for 162(m) Eligible Participants

 

B.  Business Unit Funding

 

After the achievement of consolidated corporate performance level is determined,
performance will be calculated for each of the business units (i.e., Retail,
Pharmacy Benefit Management and Shared Services) based on the achievement of the
respective business unit’s actual EBIT compared to the EBIT target for the
performance period.

 

The total funding for the Retail and PBM Business Units will be based on is a
combination of the respective Business Unit’s EBIT results compared to target,
which funds seventy-five percent (75%) of the respective Business Unit’s total
pool, and the consolidated Company Operating Profit/Customer Service and
Satisfaction performance, which funds the remaining twenty-five percent (25%) of
the Business Unit’s total pool.  The total funding for the Shared Services
Business Units will fully based (100%) on corporate EBIT performance.

 

3

--------------------------------------------------------------------------------


 

The CEO may adjust Business Unit and Shared Services pool funding at his
discretion resulting from (a) input from the Business Unit Presidents and
Finance regarding the performance of the Business Unit to assist the CEO and the
Committee in their assessment of the overall performance; and (b) the CEO’s (or,
in the case of 162(m) Eligible Participants’s, the Committee’s) assessment of
the achievement of Plan Year performance goals by the business unit.

 

C.  Management Discretion

 

The Total Pool will be available for managers to award to Eligible Participants,
taking into account the aggregate contributions made by the Eligible
Participants. The amount, if any, of the calculated incentive award for an
Eligible Participant shall be detemined in the sole discretion of CVS Caremark
management.  The amount, if any, of the calculated incentive award for a
162(m) Eligible Participant shall be determined in the sole discretion of the
Committee.

 

V.            MIP Earnings and Payout

 

A.  Timing

 

Incentive awards will be paid to Eligible Participants as soon as
administratively feasible following the date the Total Pool is funded and
calculation of incentive payments may be ascertained, which will be in the year
following the Plan year, on or before March 15.  Payments may be subject to
garnishments and other state or federal requirements.

 

B.  Calculations

 

Calculations for full and partial awards will be based on each Eligible
Participant’s annual base salary and individual target opportunity on the last
day of the Plan Year.

 

For purposes of proration, the 15th of the month will be used to determine if
the month is included or excluded from the incentive calculation, as follows:

 

1.     If an Eligible Participant is hired or returns to work from an authorized
leave of absence on or before the 15th of the month, the month will be included
in the incentive calculations.

 

2.     If an Eligible Participant is hired or returns to work from an authorized
leave of absence after the 15th of the month, then such month will be excluded
from the incentive calculations.

 

3.     If an Eligible Participant’s employment is terminated on or before the
15th of the month and the Eligible Employee remains eligible for an award
pursuant to this plan, then the month will be excluded from incentive
calculations.

 

4.     If an Eligible Participant’s employment is terminated after the 15th of
the month and the Eligible Participant remains eligible for an award pursuant to
this plan, then the month will be included in the incentive calculations.

 

Examples:

 

a.             An Eligible Participant is hired on September 14th.  Because the
Eligible Participant is actively employed prior to the 15th of September, the
month of September will be included in his/her prorated incentive award and the
Eligible Participant will receive a prorated incentive award covering a total of
four months.  The award will be calculated using the Eligible Participant’s
individual award opportunity target and base salary as of December 31st.

 

4

--------------------------------------------------------------------------------


 

b              An Eligible Participant begins a personal leave of absence on
June 3rd and returns to active status on July 22nd.  Assuming the Eligible
Participant was incentive eligible for the entire year, the months of June and
July will be excluded from the Eligible Participant’s incentive award and the
Eligible Participant will receive a prorated incentive award covering a total of
10 months.  The award will be calculated using the Eligible Participant’s
individual award opportunity target and base salary as of December 31st.

 

C.  Award Opportunity

 

Individual target awards will be determined by position and may vary based on
the Eligible Participant’s level in the organization.

 

D.  Obligation to Pay Total Pool

 

Eligible Participants, as a group, have a right to receive an amount at least
equal to the Total Pool, but no individual Eligible Participant shall be
entitled to receive an award or any specific amount of the Total Pool.  In no
event will the aggregate of the total awards paid from the MIP be less than the
amount of the Total Pool.

 

VI           Company-Wide Pool

 

Notwithstanding anything to the contrary, as of the end of each Plan Year an
aggregate annual plan pool shall be deemed to be established under the Plan for
such Plan Year (the “Plan Year Aggregate Pool”).  The Plan Year Aggregate Pool
for a Plan Year shall be the product of (A) the sum of the amounts that would be
payable under the Plan to each Eligible Participant in strict accordance with
the store-by-store and participant-by-participant calculation methodologies set
forth in the Plan if full incentive payment checks were issued to each Eligible
Participant as of the last day of such Plan Year, multiplied by (B) the
Applicable Percentage.  The “Applicable Percentage” with respect to a Plan Year
shall be the percentage established in writing and confirmed by the affirmative
or negative assent of the senior officers of the CVS Caremark Compensation
Department; provided, however, that if there is any irresolvable uncertainty
regarding the Applicable Percentage with respect to any Plan Year, the
Applicable Percentage for that Plan Year shall be 92.5%.

 

The aggregate amount of the annual incentives paid under the Plan in respect of
a Plan Year will not be less than the Plan Year Aggregate Pool for such Plan
Year. Eligible Participants who are active employees in an incentive eligible
position as of the end of the Plan Year and as of the actual check distribution
date for incentives under the Plan in respect of such Plan Year shall, as a
group, have a legal right to receive incentives the sum of which is at least
equal to the Plan Year Aggregate Pool for such Plan Year, but no individual
Eligible Participant shall be entitled to receive an incentive payment or any
specific amount or portion of the Plan Year Aggregate Pool for such Plan Year,
and the incentive amount payable to any Eligible Participants who terminate
active employment in an incentive eligible position prior to the check
distribution date for such Plan Year will be reallocated to Eligible
Participants who are active employees in an incentive eligible position as of
the check distribution date for such Plan Year using a reallocation methodology
determined in the sole discretion of the Company.

 

If the Company fails to honor the above provisions in this section VI of the
Plan, injured Eligible Participants as a class shall have legal standing to
enforce this section VI against the Company, and the Company waives any
objection to such standing.  To discourage unmerited litigation, any party or
class asserting a challenge or claim against the Company under any provision of
the Plan, including this section VI, shall bear their own costs relating to
such challenge or claim, and if the challenge or claim is unsuccessful, such
party or class shall reimburse the Company for all reasonable costs incurred by
the Company in responding to such challenge or claim.

 

5

--------------------------------------------------------------------------------


 

Any amendment of the provisions of this Section VI by the Company shall only be
effective with respect to a Plan Year if such amendment is made prior to the end
of such Plan Year.

 

VII.         Corrections to Incentive Awards

 

Any corrections to incentive calculations must be submitted through the Human
Resources Business Partner to Compensation by April 15 of the year following the
Plan Year.

 

VIII.       Eligible Participant Status

 

A.  Performance

 

An Eligible Participant’s eligibility for a MIP award is discretionary and his
or her individual performance throughout the Plan Year will be considered by a
manager in the final determination of the Eligible Participant’s incentive
award.

 

B.  Leaves of Absence

 

An Eligible Participant on a Company-approved leave of absence at any time
during the Plan Year who remains employed in an eligible position as of the last
day of the Plan Year will earn a prorated incentive award based on the number of
months actively worked (including time compensated as vacation or Paid Time Off
(“PTO”)) during the Plan Year, provided he or she meets all other eligibility
criteria for an incentive award.  For purposes of proration, the 15th of the
month will be used to determine if the month is included or excluded from the
incentive calculation, as set forth above.

 

C.  Reduction in Force, Retirement and Death

 

1.  Reduction in Force

 

If an Eligible Participant is separated from employment by the Company on or
before the last day of the Plan Year due to a reduction in force, he or she will
earn a prorated incentive award based on the number of months worked during the
Plan Year, provided the Eligible Participant meets all other eligibility
criteria for an incentive award.  For purposes of proration, the 15th of the
month will be used to determine if the month is included or excluded from the
incentive calculation, as set forth above.

 

2.  Retirement

 

If an Eligible Participant is at least age 55 and has a minimum of 10 years of
service with CVS Caremark or a predecessor company/subsidiary or is at least age
60 and has a minimum of 5 years of service with CVS Caremark or a predecessor
company/subsidiary and the Eligible Participant retires before the end of the
Plan Year, he/she will earn a prorated incentive based on the number of months
worked during the Plan Year, provided he/she meets all other eligibility
criteria for an incentive award.  Earned incentives will be paid at the same
time as other incentives are paid under this Plan.  Eligible Participants who do
not meet the minimum retirement requirements at the time of retirement and who
retire before the end of the Plan Year will not be eligible to earn an incentive
award.

 

3.  Death

 

In case of the death of an Eligible Participant, a pro rated incentive award
shall be paid to the Eligible Participant’s spouse, if living; otherwise, in
equal shares to surviving children of the Eligible Participant.  If there are no
surviving children, the benefit shall be paid to the Eligible Participant’s
parents in equal shares; and in the event none of the above-named individuals
survives the Eligible Participant, the death benefit shall be paid to the
executor or administrator of the Eligible Participant’s estate.  The incentive
award will be prorated based on the number of months the Eligible Participant
worked during the Plan Year and shall be paid as soon as administratively

 

6

--------------------------------------------------------------------------------


 

practicable following the death of the Eligible Participant but no later than
March 15 of the year following the Plan Year.  If final performance numbers are
not available at the time of the employee’s death, the incentive award will be
calculated using the incentive target and the number of months worked.

 

IX.     Employment Rights

 

The MIP does not create an express or implied contract of employment between CVS
Caremark and an Eligible Participant.  Both CVS Caremark and the Eligible
Participant retain the right to terminate the employment relationship at will,
at any time and for any reason.

 

A.  Rights are Non-Assignable

 

Neither the Eligible Participant, nor any beneficiary, nor any other person
shall have any right to assign, in whole or in part, the right to receive
payments under the MIP.  Payments are non-assignable and non-transferable,
whether voluntarily or involuntarily.

 

B.  Compliance with Applicable Regulations

 

An Eligible Participant must comply with all applicable state and federal
regulations and CVS Caremark policies to be eligible to receive an incentive
award under the MIP.

 

C.  Change in Control

 

In the event of a change in control of CVS Caremark, as defined in the 2010
Incentive Compensation Plan (“ICP”), the MIP shall remain in full force and
effect.  Any amendments, modifications, termination or dissolution of the MIP by
the acquiring entity may only occur prospectively and will not affect incentive
earnings or eligibility before the date of the change in control, or such date
as it may be modified or dissolved by the acquiring entity.

 

Provisions regarding the payment of annual incentive awards that are set forth
in Change in Control agreements shall supersede those appearing in the MIP.

 

D.  2010 Incentive Compensation Plan

 

Capitalized terms not otherwise defined herein shall have the meaning assigned
to such defined term(s) in the ICP.  In the event of any conflict between the
ICP and the MIP, the terms of the ICP shall govern.

 

E.  Withholding

 

All required deductions will be withheld from the incentive awards prior to
distribution. This includes all applicable federal, state, or local taxes, as
well as any eligible 401(k) deductions and deferred compensation contributions
as defined by the applicable plans.  Incentive awards that are deferred will be
taxed according to applicable federal and state tax law.

 

F.  MIP Amendment/Modification/Termination

 

CVS Caremark retains the right to amend, modify, or terminate the MIP at any
time on or before the last day of the Plan Year for any reason, with or without
notice to Eligible Participants, provided that no changes shall be made with
respect to a 162(m) Eligible Participant that would not comply with the
requirements of Section 162(m).

 

G.  MIP Interpretation

 

All requests for interpretation of any provision in the MIP must be submitted to
the appropriate Human Resources Business Partner.  Failure to submit a request
for resolution of a dispute or question within 30 days of distribution of the
incentive award may result in a waiver of the Eligible Participant’s rights to
dispute the MIP provision or amount of the incentive award.

 

7

--------------------------------------------------------------------------------


 

CVS Caremark will comply with all applicable laws concerning incentive awards;
the MIP and its administration are not intended to conflict with any applicable
state or federal law.

 

H.  Recoupment of Incentive Awards Due to Fraud or Financial Misconduct

 

If the Board determines that fraud or financial misconduct has occurred in a
manner which subjects a recipient of a MIP award to recoupment under the
Company’s recoupment policy, as in effect from time to time, the MIP award
recipient shall immediately repay to the Company the entire incentive award
received by the MIP award recipient, or a portion thereof as determined by the
Board.  If a MIP award recipient fails to repay his or her incentive award (or
portion thereof) immediately upon request by the Board, the Company may seek
reimbursement of such amount from the MIP award recipient by reducing salary or
any other payments that may be due to the MIP award recipient, to the extent
legally permissible, and/or through initiating a legal action to recover such
amount, which recovery shall include any reasonable attorneys fees incurred by
the Company in bringing such action.  If a MIP award recipient has deferred
payment of any portion of an incentive award that is subject to repayment
hereunder, the amount of the MIP award recipient’s deferred compensation accrual
shall be reduced by the amount subject to repayment, plus all Company matching
amounts and earnings on such amount.

 

I.  Section 409A of the Internal Revenue Code

 

The Company intends that this Plan not violate any applicable provision of, or
result in any additional tax or penalty under, Section 409A of the Internal
Revenue Code of 1986 (the “Code”), as amended, and that to the extent any
provisions of the Plan do not comply with Code Section 409A the Company will
make such changes in order to comply with Code Section 409A.  Payments hereunder
are intended to qualify as short-term deferral payments under Code
Section 409A.  In all events, to the extent required to avoid a violation of the
applicable rules under Section 409A by reason of Section 409A(a)(2)(B)(i) of the
Code, payment of any amounts subject to Section 409A of the Code shall be
delayed until the relevant date of payment that will result in compliance with
the rules of Section 409A(a)(2)(B)(i) of the Code.

 

8

--------------------------------------------------------------------------------